Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks and replacement drawings filed 1/04/21 and amendment filed 3/17/21 are acknowledged.

2.   Claims 47, 51, 59, 82, and 83 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.  Note that as Claims 117-119 now depend from method Claim 59, they are also withdrawn.

Claims 1, 4, 6, 10, 27, and 116 are under examination.  Note that the claims are only under examination as they read on a product for treating autoimmune disease.

3.   This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.  Specifically, all sequences, e.g., page 22, Figure 2A, Figure 16, etc. must be identified by SEQ ID NO: and presented in a sequence listing and computer readable format.  Correction is required.

	Applicant is required to identify by SEQ ID NO: all sequences in the all of the figures.  Applicant is advised that failure to address this issue completely in response to this office action may be held non-bona fide nonresponsive.

4.   The drawings are objected to for the following reasons:
	A) SEQ ID NOs: are required in all figures that include sequences, e.g., Figure 23. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

The objection to the drawings will not be held in abeyance.

5.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., dozens of words at paragraphs [0018], [0024] and [0048]-[0049], etc.  Other random words are improperly capitalized throughout the specification.  This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.

Applicant has simply ignored this issue.  Applicant is advised that failure to address this issue completely in response to this Office action may be held non-bona fide nonresponsive.

6.  In view of Applicant’s amendments all previous rejections have been withdrawn.  Applicant’s remarks have bee addressed in the new rejections.  New rejections necessitated by Applicant’s amendments follow.

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.   Claims 1, 4, 6, 10, 27, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,201,596 in view of U.S. Patent No. 8,883,169 and U.S. Patent No. 8,323,696.

The ‘596 patent teaches more that one autoimmune antigens encapsulated by a biodegradable particle, including a carboxylated particle, said particle comprising a zeta potential of about -100mV to about 0 mV and having a diameter of between about 0.1 μm to about 10 μm (see particularly, column 10, lines 6-16; column 11, line 35 – column 13 line 6, and column 17, lines 63-66).  

	The reference differs from the claimed invention in that it does not teach the antigens linked as a fusion protein employing a linker cleavable by an intracellular protease.

 The ‘169 patent teaches T cell antigen epitopes linked as fusion proteins wherein the fusion protein also comprises a protease cleavable linker between the antigens.  The fusion proteins are described as useful for generating immune responses to the antigens (see particularly, column 2, lines 1 -10).

The ‘696 patent teaches the use of biodegradable particles encapsulating antigens cleavable by an intracellular protease, particularly for intracellular delivery to MHC class I molecules (see particularly, column 22, lines 4-28).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the fusion protein of the ‘169 patent to link the encapsulated antigens of the ‘596 patent, further employing the intracellular cleavable linker of the ‘696 patent.  At least four advantages are readily envisaged, first the generation of an immune response (in this instance tolerogenic) to the specific antigens, second, the ability to precisely control the ratio of the antigens to one another, third, the convenience of dealing with a single protein for encapsulation rather than multiple, and fourth, the intracellular delivery of the individual antigens to MHC class I molecules.  Claim 116 is included in the rejection because intracellular proteases cleave site specifically, i.e., the cleave a particular amino acid sequence.

Applicant's arguments filed 1/04/21, have been fully considered but are not found persuasive.  Applicant argues against the references individually.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant cites Examples 4-7 as showing unpredictable results.

Applicant is advised that the primary reference teaches the use of antigen loaded nanoparticles for the induction of tolerance, thus, such is not unpredictable in view of that reference alone.  Regardless, the examples add little more.  Example 4 shows the encapsulation of an antigen.  Example 5 simply states that the nanoparticles of the invention can induce tolerance to a mouse model of EAE.  Note that no experiment is actually described, just a result.  Also note that tolerance to EAE in experimental mice has been known for some 30 years.  Example 6 again shows the encapsulation of an antigen.  Example 7 shows the induction of EAE.  In sum, none of the results are particularly unpredictable.

9.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.  Claims 1, 4, 6, 19, 27, and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,616,113 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Regarding carboxylation, as set forth in the ‘596 patent carboxylation enhances the uptake of the particles by phagocytes including monocytes (see particularly column 10, lines 6-16).

11.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,522,180 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Regarding carboxylation, as set forth in the ‘596 patent carboxylation enhances the uptake of the particles by phagocytes including monocytes (see particularly column 10, lines 6-16).

12.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,617,747 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a carboxylated biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.

13.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-16 of U.S. Patent Application No. 16/064,528 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass more than one autoimmune antigens encapsulated by a biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Regarding carboxylation, as set forth in the ‘596 patent carboxylation enhances the uptake of the particles by phagocytes including monocytes (see particularly column 10, lines 6-16).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, 18-24, 26, and 27 of U.S. Patent Application No. 16,272,775 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a carboxylated biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Size of the particle comprises only routine optimization.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-108 of U.S. Patent Application No. 16,847,450 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a carboxylated biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Size of the particle comprises only routine optimization.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-63 of U.S. Patent Application No. 16,852,196 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a carboxylated biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Size of the particle comprises only routine optimization.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.  NOTE:  Applicant has submitted dozens of overlapping applications, all of which must be reviewed with each Office action.  Accordingly, to assist with said review Applicant is required to address each of the double patenting rejections set forth above.  Simply asking that the rejections be held in abeyance is not acceptable.  Applicant may be held non-responsive for failure to address all of the rejections.  

18.  No claim is allowed.

19.  Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

21.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 4/17/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644